DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-34, 36, 38, 43-47, 49, 51, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 9,503,021, of record and hereinafter “Hayashi”) in view of Li et al. (“Low temperature Si/Si wafer direct bonding using a plasma activated method”, of record and hereinafter “Li”).

Claim 31: Hayashi discloses a method of manufacturing a vapor cell (Fig.5), the method comprising: 
obtaining a dielectric body (21, which may be a “glass material” or “a silicon material”, including silicon per se; see col.13,8-30) comprising a surface that defines an opening to a cavity in the dielectric body (left and right surfaces of 21, which define cavity S); 
obtaining an optical window (window parts 22,23) that comprises a surface (bonded to 21); 




Claim 44: Hayashi discloses a method of manufacturing a vapor cell (Fig.5) that has at least two optical windows (22,23), the method comprising: 
obtaining a dielectric body (21, which may be a “glass material” or “a silicon material”, including silicon per se; see col.13,8-30) comprising: 

obtaining a first optical window that comprises a surface (22); 
bonding the surface of the first optical window to the first surface of the dielectric body to form a first seal around the first opening to the cavity (see col.13,37-46); 
obtaining a second optical window that comprises a surface (23); 


disposing a vapor or a source of the vapor into the cavity through the second opening (“a gaseous alkali metal vapor”; col.13,1-3, col.14,7-11); 


While Hayashi discloses “direct bonding”, including “direct bonding” when the windows parts and the body parts are each formed of silicon (col.13,56-col.14,6), Hayashi does not explicitly disclose “activating one or both of the second surface of the dielectric body and the 

Li discloses a direct bonding method for silicon (see abstract) including activating the silicon by exposing the respective surfaces to a plasma (O2 plasma; see pg.245, left column, including “The O2 plasma activated method is employed”), altering the surfaces to comprise, respectively, a first plurality of hydroxyl ligands and a second plurality of hydroxyl ligands (Si -OH, which includes the hydroxyl ligands OH; see pg.245, right column, “Hydrophilic wafer direct bonding”), and contacting the surfaces to form a seal, the seal defined by metal-oxygen bonds formed by reacting the first plurality of hydroxyl ligands with the second plurality of hydroxyl ligands during contact of the altered surfaces (see pg.245, reaction (1), where Si-O-Si bonds are accomplished). Li discloses that such a low temperature bonding method provides a strong bond (pg.248, right column, last paragraph) while preventing problems due to residual stress of bonded wafers with different thermal expansion coefficients, degradation of temperature sensitive devices, and damage of low melting point metallic layers and polymers (see pg.245, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art at the 
Claims 32 and 45: Hayashi discloses wherein contacting the altered surfaces comprises covering the opening of the cavity with the optical window to enclose the vapor or the source of the vapor in the cavity (Hayashi discloses enclosing the cavity with a vapor; see col.13,1-3, col.14,7-11).
Claims 33 and 46: Hayashi and Li disclose wherein the dielectric body is formed of silicon (see discussion above of Li on bonding silicon substrates and col.13,56-col.14,6 of Hayashi).
Claims 34 and 47: Hayashi and Li disclose forming an adhesion layer on the dielectric body that defines the surface of the dielectric body, the adhesion layer comprising silicon oxide (see pg.250, left column paragraph, where an “oxide layer” is provided between the bonded wafers).
Claims 36 and 49: Hayashi and Li disclose wherein the metal-oxygen bonds comprise siloxane bonds (see pg.245, reaction (1), where Si-O-Si bonds are accomplished).
Claims 38 and 51: Hayashi discloses the vapor comprises a gas of alkali metal atoms (see col.13,1-3 and col.14,7-9).
Claims 43 and 58: Hayashi discloses wherein obtaining the dielectric body comprises removing material from the dielectric body to form the cavity (see col.13,14-19, where the cavity is formed by etching).

Claims 35, 37, 43, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Li as applied to claims 31 and 44 above, and further in view of Yi et al. (“Low Temperature Wafer Direct Bonding”, of record and hereinafter “Yi”).

Hayashi and Li disclose the limitations of claims 31 and 44 as discussed in greater detail above. Hayashi further discloses that the body and window parts may also be formed of “a glass material” or “glass”. See col.13,8-30. However, Hayashi only discloses the recited bonding steps for Si-Si bonding, and does not disclose applying such bonding for bodies “formed of a glass comprising silicon oxide” or “silicon oxide” as required by the claims. Yi discloses a similar low temperature direct bonding method (see title and abstract) may also be applied to SiO2 wafers, i.e. silica, a “glass comprising silicon oxide”. See pg.31, first paragraph on the right and pg.33, last paragraph of the left. One of ordinary skill in the art would have thus been led to apply the similar direct bonding method of Li to SiO2 wafers, as disclosed by Yi, in order to have provided similar low temperature bonding advantages for silica glass layers and realizing the “glass material” and “glass” embodiments discussed by Hayashi.
Regarding claim 43, although Li discloses using polished wafers (pg.246, first paragraph), Hayashi and Li do not disclose “wherein the surface of the dielectric body and the surface of the optical window have a surface roughness, Ra, no greater than 1 nm.”. Yi discloses that wafer smoothness as a result effect variable providing a particular bonding strength. See pg.29, first paragraph under II. Experimental). Although Yi does not disclose the “surface roughness no greater than 1 nm”, it has previously been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, .

Claims 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Li as applied to claims 31 and 44 above, and further in view of Liew et al. (“Microfabricated alkali atom vapor cells”, of record and hereinafter “Liew”).

Hayashi and Li disclose the limitations of claims 31 and 44, as discussed above. Further, Hayashi discloses providing alkali vapor within the vapor cell in col.13,1-3 and col.14,7-11. However, Hayashi does not disclose the particular method used to enclose the alkali vapor within the cell. Liew discloses one method of injection into the cell: “direct injection of liquid cesium within a low-vacuum anaerobic chamber followed by … bonding”. See pg.2695, left column, third paragraph and pg.2695, right column, last paragraph. Liew discloses such a method as suitable for providing a cesium and buffer gas mixture sealed within the cell. See pg. 2694, right column. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the alkali vapor of Hayashi and Li via exposing the cavity to a vacuum environment comprising a gas of alkali- metal atoms as a suitable means for depositing cesium and/or buffer gas in the vapor cell.

Claims 40 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Li as applied to claims 31 and 44 above, and further in view of Sato et al. (US 8,970,309, of record and hereinafter “Sato”).

Hayashi and Li disclose the limitations of claims 31 and 44, as discussed above. Further, Hayashi discloses providing alkali vapor within the vapor cell in col.13,1-3 and col.14,7-11. However, Hayashi does not disclose the particular method used to enclose the alkali vapor within the cell. Sato discloses that cesium may be provided in a vapor cell via disposing a solid or liquid source of alkali-metal atoms into the cavity through the second opening; and wherein the method comprises: after contacting, heating the solid or liquid source of alkali-metal atoms to generate a gas of the alkali-metal atoms. See col.17,19-35. One of ordinary skill in the art would have recognized the methods disclosed by Sato as suitable for providing cesium vapor within the cell as broadly disclosed by Hayashi. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the cesium vapor of Hayashi within the cell by disposing a solid or liquid source of alkali-metal atoms into the cavity through the second opening; and after contacting, heating the solid or liquid source of alkali-metal atoms to generate a gas of the alkali-metal atoms, as disclosed by Sato, as a suitable method of providing cesium vapor within the vapor cell.

Claims 41 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Li as applied to claims 31 and 44 above, and further in view of Sabia (US 2003/0079823, of record).

Hayashi and Li disclose the limitations of claims 31 and 44, as discussed above, but do not disclose “washing one or both of the activated surfaces of the dielectric body and the optical window in a basic aqueous solution”. Li does disclose washing the surfaces in “DI water”, but not that the solution is “basic”. See pg.246, first paragraph under “3 Experiments”. Sabia discloses that in a similar direct bonding technique, the surfaces may be contacted in a high pH solution” in order to generate a clean surface with silicic acid-like terminated surface groups, useful in providing strong covalent bonds between the surfaces. See [0024], [0026], and [0027]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have washed one or both of the activated surfaces of the dielectric body and the optical window in a basic aqueous solution in order to have generated a clean surface with silicic acid-like terminated surface groups, useful in providing strong covalent bonds between the surfaces.

Allowable Subject Matter
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
Applicant first argues:

contacting the altered surface of the dielectric body to the altered surface of the optical window to form, at a temperature no greater than 250 °C, a seal around the opening to the cavity, the seal defined by metal-oxygen bonds formed by reacting the first plurality of hydroxyl ligands with the second plurality of hydroxyl ligands during contact of the altered surfaces.

Initially, it is noted that claim 31 is “previously presented” and not amended. Further, the limitation “at a temperature no greater than 250 °C” is not presented in the claim. Regardless, assuming arguendo that the limitation was provided in claim 31, it is noted that Li discloses providing bonding within the range of such temperatures. See page 245, right column (“This reaction may occur at temperatures as low as about 100 °C” and “Alternatively, bonding in vacuum, which prevents the trapping of inert gas, and long annealing (e.g., 100 h) at low temperatures, may also lead to the full surface energy”) and pg.246, left column (“Annealing temperatures were chosen from 200–1000 °C”).
Applicant next argues, “However, independent claim 31 recites a method that includes forming a seal
However, it is noted that the primary reference Hiyashi does disclose forming a seal via direct bonding. See col.13,39-46 and col.61-col.14,6:
In this case, it is possible to perform the direct bonding or the anodic bonding on the body part 21 and the window parts 22 and 23.In addition, when the body part 21 is formed of silicon, it is possible to air-tightly bond the body part 21 to the window parts 22 and 23.
It is preferable to use the direct bonding method or the anodic bonding method. Therefore, it is possible to air-tightly bond the body part 21 to the window parts 22 and 23, and it is possible to make the reliability of the atom cell 2 excellent.

Therefore, Hiyashi discloses forming a seal via direct bonding and the next argument is to whether the particular direct bonding method of Li would have been obvious to one of ordinary skill in the art for forming a seal as described in Hiyashi. Applicant argues:
One of ordinary skill in the art would have no reasonable expectation of success using Li's bonding method to form seals.3 Although Li describes a "simple Si/Si bonding process" that allows "high bonding quality,"4 Li does not teach or suggest that this process can form seals. For example, Li evaluates "bonding quality" using "an infrared (IR) imaging system, razor blade test, and tensile pulling test" but not a gas leak rate test.5 Li also shows that the "simple Si/Si bonding process" can be adapted to eliminate large millimeter-sized interfacial voids.6 However, Li fails to address smaller scale lengths (e.g., microns) where voids or channels can easily define leak pathways for vapors. This omission is notable given that Li expressly acknowledges that "micro-gaps" can form 7 One of ordinary skill in the art would therefore not reasonably expect that the "simple Si/Si bonding process" could be adapted to form seals.

As noted above, Hiyashi already discloses providing air-tight seals via direct bonding for atomic cells. Further, it is noted that the paragraph of Li cited by Applicant regarding micro-gaps is followed up with: “Alternatively, bonding in vacuum, which prevents the trapping of inert gas, and long annealing (e.g., 100 h) at low temperatures, may also lead to the full surface energy and a bonding equivalent to that achieved after conventional annealing at 1100 °C (Schmidt, 1998).” Therefore, Li clearly envisions eliminating the micro-gaps discussed by Applicant by long annealing at low temperatures in vacuum. Therefore, in light of the disclosure of Hiyashi which discloses forming a seal via direct bonding and the above cited portion of Li which discloses avoiding micro-gaps by long annealing at low temperature in vacuum, the examiner respectfully disagrees that one of ordinary skill in the art would have no expectation of success utilizing the particular direct bonding method of Li to form a seal as described in Hiyashi.
Finally, it is the opinion of the examiner that the lack of discussion of a gas leak test in Li is not indicative of a lack of expectation of success, since Hiyashi already discloses forming a seal via a direct bonding method.
Therefore, the rejections under 35 U.S.C. 103 are maintained, and this action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN JOHNSON/Primary Examiner, Art Unit 2849